Citation Nr: 0602414	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for a liver disease, to 
include hepatitis C.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to service connection for defective vision, a 
liver disease (to include hepatitis C), and diabetes 
mellitus.  

By rating decision of March 2004, the RO also denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  The veteran filed a timely Notice of 
Disagreement (NOD) with this decision and a Statement of the 
Case (SOC) was issued in July 2004.  However, the veteran 
withdrew this issue from appellate consideration in a written 
statement received by VA in August 2004.


FINDINGS OF FACT

1.  The evidence establishes that the veteran's in-service 
Hepatitis A infection was acute and transitory.

2.  The preponderance of the evidence is against a 
relationship between the veteran's Hepatitis C infection or 
diabetes mellitus, and his active service. 

3.  Diabetes Mellitus was not manifest during service or 
within one year of separation from service.

4.  Hepatitis C was not manifest during service.




CONCLUSIONS OF LAW

1.  A chronic liver disease, to include Hepatitis C, was not 
incurred as a result of, or aggravated by, military service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Diabetes mellitus was not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim. 

VA satisfied this duty by means of a letter to the appellant 
issued in August 2003.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to service connection for his defective vision, 
liver/hepatitis disability, and diabetes mellitus.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  A SOC issued in March 2004 and Supplemental Statement of 
the Case (SSOC) issued in July 2004 informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with him claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied these claims by 
rating decision of September 2003.  The VCAA notification of 
August 2003 was issued prior to this initial adverse 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letter issued to the appellant in August 2003.) 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in August 2003 and 
December 2003.  These examinations noted the veteran's 
medical history, findings on examination, and the appropriate 
diagnoses and opinions.  The examiner of August 2003 clearly 
indicated that the claims file had been available and 
reviewed in connection with his examination.  Therefore, they 
are adequate for VA purposes.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board notes that a medical opinion on the etiology of the 
veteran's diabetes mellitus has not been obtained.  As 
regards his diabetes mellitus, there are no complaints, 
treatment, or diagnosis for diabetes mellitus in the service 
records.  In fact, the veteran has not made any explicit 
contentions regarding the onset of his diabetes mellitus or 
its relationship to his military service.  Therefore, any 
medical opinion obtained regarding this disability would be 
mere speculation and have little probative value.  See Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.)

The veteran's service and VA treatment records have been 
obtained and incorporated into the claims file.  It appears 
that the veteran claimed to have filed for Social Security 
Administration (SSA) benefits.  Medical records were 
requested from SSA, but this agency's response in August 2003 
appears to indicate that no medical records were in its 
possession.  Regardless, the only treatment of his claimed 
disabilities noted by the veteran is through VA and these 
records have been obtained and associated with the claims 
file.  

The veteran has claimed treatment at VA facilities from which 
records have not been obtained.  The RO contacted the veteran 
in December 2003 and specifically requested that he provide 
the dates of treatment at these facilities.  He has failed to 
provide this information.  A review of the computer data base 
in December 2003 did not show that the veteran had been 
treated at these facilities.  Based on the veteran's lack of 
cooperation in fully identifying his treatment at VA 
facilities, the Board finds that any further development on 
this matter would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records...); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)  
Therefore, the Board concludes that all obtainable/pertinent 
evidence regarding the issues decided below has been 
incorporated into the claims file.  As the veteran is aware 
of these missing records, the duty to notify him of an 
inability to obtain identified records has been met.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

The veteran was offered an opportunity to testify at a 
hearing before VA in the Substantive Appeal (VA Form 9) he 
submitted in March 2004.  He did not indicate any desire for 
such a hearing.  In July 2004, the veteran informed VA that 
he had submitted all evidence pertinent to his current 
claims.  Based on the above analysis, the Board concludes 
that all pertinent evidence (reasonably obtainable) regarding 
the issue decided below has been obtained and incorporated 
into the claims file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  The 
veteran informed VA in July 2004 that all evidence pertinent 
to the current claim had been submitted to VA.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

The veteran has contended that he contracted a liver disease 
(hepatitis C) and diabetes mellitus during his military 
service.  The veteran claimed that he contracted Hepatitis C 
after having to use improperly purified water from a river in 
Germany during field exercises.  He also claimed he was 
exposed to Hepatitis C from a roommate in the military.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Cirrhosis of the liver and diabetes 
mellitus shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran was given a comprehensive physical examination 
upon his entrance into active service in June 1972.  He did 
not report any prior history of liver disease, hepatitis, or 
diabetes mellitus.  The veteran had a prior history of 
urinary tract infections.  On examination, his abdomen, 
viscera, and genitourinary systems were normal.  The 
endocrine system was normal and urinalysis was negative for 
sugar.

The service medical records reveal that in August 1974, the 
veteran complained of dark urine, mild jaundice, abdominal 
pain, vomiting, and anorexia.  The assessment was acute 
hepatitis.  He was subsequently hospitalized.  The military 
hospital summary indicated that prior to August 1974 the 
veteran had no known liver disease.  It was noted that the 
veteran's roommate had recently been released from a 
hepatitis ward.  The veteran became essentially asymptomatic 
by the third or fourth day of hospitalization.  Hepatitis 
associated antigen (HAA) testing was found to be negative.  
Based on the HAA test and the veteran's denial of drug abuse, 
the healthcare professionals concluded that this episode 
represented infectious hepatitis and that parenteral contact 
was not involved.  The final diagnosis was infectious 
hepatitis, HAA negative.  

The veteran was given a separation examination in June 1975.  
Except for scars noted on his right lower abdomen and left 
calf, his examination findings were marked normal.  The 
examiner summarized that no defects or diagnoses had been 
found on examination.  

The VA medical records indicate that the veteran first tested 
positive for Hepatitis C in August 2002.  The available VA 
treatment records indicate that the veteran is a Hepatitis C 
patient with normal liver enzymes.  In a letter prepared by a 
VA nurse practitioner in September 2003, it was reported that 
the veteran had Hepatitis C and his last "RNA guant" was less 
than 600 international units per milliliter (I.U./ml.).  The 
nurse indicated that this result was considered non-
detectable.  

The veteran was afforded a VA compensation examination in 
August 2003.  During the examination, the veteran reported 
that at the time he developed hepatitis in 1974, other men in 
his unit also developed hepatitis.  The examiner noted that a 
review of the claims file and treatment records reveal he had 
hepatitis in 1974 and that testing had noted the presence of 
Hepatitis A & C antibodies in December 2002.  However, the 
December 2002 liver enzymes and drug toxicity screens were 
normal and his viral load was low.  Liver function studies in 
June 2003 were reported to be normal.  Based on these test 
results and that no symptoms suggesting advanced liver 
disease existed, the veteran was not considered a candidate 
for further treatment.  The veteran denied any history of 
blood transfusions, tattoos, intravenous drug use, or 
promiscuity with multiple sexual partners.  The diagnoses 
included Hepatitis C (current activity not detectable) and 
Hepatitis A (resolved).  The examiner commented:

The veteran has Hepatitis C and the exact 
route of infection is not known.  The 
veteran's hepatitis presentation in 1974 
was due to hepatitis A and not hepatitis 
C.  He and his company of men that became 
jaundiced during service time is 
consistent with the disorder, hepatitis 
A, which there are no long-term health 
adverse consequences.  The veteran does 
not have any of the routine risk factors 
associated with the hepatitis C; however, 
40% of patient's with hepatitis C have no 
known isolated identifiable risk factor. 

Another VA compensation examination was given to the veteran 
in December 2003.  He noted his in-service history of 
hepatitis.  The veteran claimed that after he was released to 
duty he had done "fairly well," until four or five years 
ago when he developed symptoms of weakness, tiredness, 
nausea, vomiting, constipation, and anemia.  He denied any 
history of jaundice after leaving the military.  The 
diagnoses included Hepatitis A (improved).  

The veteran, as a lay person, is competent to report evidence 
of symptoms and injury.  However, he is not competent to 
determine a diagnosis or etiology of a disease, such as 
hepatitis or diabetes mellitus.  Only competent medical 
professionals can render competent evidence of the latter.  
See Espiritu, supra.

The veteran has provided lay evidence of his episode of 
hepatitis during active service.  He has not provided any 
evidence, lay or medical, of complaints, treatment, or 
diagnosis for diabetes mellitus during active service or 
within one year of his separation from active service.

The first diagnosis of diabetes mellitus of record is over 
twenty years after his separation.  There is no medical 
opinion that has linked his diabetes mellitus to his active 
service or established its onset within one year of his 
separation from active service.  The only opinion that has 
linked the current diabetes mellitus to the veteran's active 
service is his own bald allegation.  The contemporaneous 
evidence does not support this allegation.  See Madden v. 
Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A claimant's 
assertions can be contradicted by his contemporaneous medical 
histories and complaints.)  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  Finally, the Board 
notes that the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  are not applicable to the current 
case as the veteran does not have active service in the 
Republic of Vietnam, nor has he claimed exposure to toxic 
herbicides.

The service medical records are clear that the veteran 
incurred a Hepatitis A infection in 1974.  However, the 
records also indicate that this infection soon resolved and 
he was released for full duty.  There is no contemporaneous 
medical evidence that the veteran suffered with a chronic 
liver disease for the remainder of his active service or 
within one year of his separation from active service.  The 
opinion of the VA examiner in August 2003 clearly found that 
no chronic liver disease currently existed.  This opinion was 
corroborated by substantial laboratory testing that showed 
normal liver enzymes and no current liver dysfunction.  The 
testing did reveal that the veteran had suffered with both a 
Hepatitis A and Hepatitis C infection in the past.

The August 2003 examiner, based on the medical and lay 
histories, determined that the veteran's Hepatitis A 
infection had not resulted in a chronic liver disorder and 
that the Hepatitis C infection was not related to active 
service.  The examiner of December 2003 noted a diagnosis of 
"improved" Hepatitis A.  However, this examiner failed to 
indicate that an actual liver disorder currently existed.  
Also, this examiner did not discuss the extensive laboratory 
testing that had ruled out a current liver disease.  It 
appears that this examiner based this diagnosis on the 
veteran's related symptoms, not on contemporaneous testing.  
Therefore, the Board finds that the opinion of August 2003 
carries more probative weight regarding the incurrance of 
Hepatitis C and the existence of a current liver disorder.  
The August 2003 opinion is also supported by the VA treatment 
records which indicate no current chronic liver disease 
exists.

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the veteran's 
diabetes mellitus and a chronic liver disease, to include 
Hepatitis C.  The probative evidence establishes that the 
veteran's diabetes mellitus was not incurred or aggravated 
during his active service, or during any applicable 
presumptive period.  It also establishes that the veteran 
does not have a chronic liver disease or any residual as a 
result of his Hepatitis A infection in 1974, and that his 
Hepatitis C infection was not incurred during active service 
or any applicable presumptive period.  To the extent that the 
appellant has opined on the existence and etiology of his 
claimed disabilities, this lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the claims for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




ORDER

Entitlement to service connection for a chronic liver 
disease, to include Hepatitis C, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

REMAND

The veteran has claimed that his current defective vision was 
incurred during his active service.  The veteran asserts that 
his work in the military as an "engineer" required him to 
work outside building bridges and other construction.  He 
argues that this work caused a strain on his eyes that led to 
his current defective vision.  

At the time of his entrance into active service in 1972, he 
did report a prior medical history of vision problems 
requiring the use of glasses or contact lenses.  The examiner 
summarized the prior medical history as myopia (refractive 
error) requiring the use of glasses for the past three years.  
On examination, his distant visual acuity in both eyes was 
20/50, correctable to 20/20.  Near vision was "2-4" in both 
eyes, correctable to "2-1."  An undated service optometry 
examination found uncorrected far vision 20/100 in the right 
eye and 20/70 in the left eye, both corrected to 20/40.  His 
uncorrected near vision was 20/30 in both eyes.  An optometry 
examination of March 1975 found his uncorrected far vision in 
both eyes was 20/100, correctable to 20/20 in the right eye 
and 20/25 in the left eye.  His uncorrected near vision in 
both eyes was 20/25.  On his separation examination in June 
1975, his uncorrected distant vision was 20/40 in the right 
eye and 20/80 in the left, both corrected to 20/20.

The veteran was given a VA eye examination in May 2004.  The 
assessments included diabetes mellitus retinopathy, bilateral 
cataracts, and refractive error.  However, this examination 
failed to provide any medical opinion on the etiology of 
these disorders, or whether any worsening vision noted during 
active service was the result of disease or injury incurred 
during active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to 
assist requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

Schedule the veteran for a VA eye 
examination.  Send the claims folder to 
the examiner for review.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should be provided 
with the following instructions.

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Is the veteran's worsening defective 
vision noted during active service the 
result of refractive error, or the result 
of disease or injury?  

Provide all appropriate diagnoses for the 
veteran's current eye disabilities.  Is 
it at least as likely as not (i.e., 50 
percent probability or greater) that any 
current eye disability is the result of 
disease or injury incurred during active 
service?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


